Supplement dated July 20, 2011 to the Statement of Additional Information for Principal Funds, Inc. dated March 1, 2011 (as supplemented on March 14, 2011 and June 16, 2011) This supplement updates information currently in the Statement of Additional Information. Retain this supplement with the Statement of Additional Information. PORTFOLIO MANAGER DISCLOSURE Sub-Advisor: Principal Global Investors (Equity Portfolio Managers) Delete the information in this section regarding Thomas Morabito. On page 180, add the following (information as of March 31, 2011): Other Accounts Managed Total Assets of the Number of Accounts Accounts that that base base the Total Total Assets the Advisory Advisory Number in the Fee on Fee on of Accounts Accounts Performance Performance Phil Nordhus  SmallCap Value Fund N/A N/A N/A N/A Registered investment companies 3 $398.7 million 0 $0 Other pooled investment vehicles 11 $1,520.1 million 0 $0 Other accounts 1 $35.0 million 0 $0 Brian Pattinson  SmallCap Growth Fund, N/A N/A N/A N/A SmallCap Blend Fund, and SmallCap Value Fund Registered investment companies 1 $57.8 million 0 $0 Other pooled investment vehicles 12 $2,151.8 million 0 $0 Other accounts 9 $1,584.8 million 2 $397.0 million On pages 181-182, add the following (information as of March 31, 2011): Ownership of Securities Dollar Range of PFI Funds Managed by Portfolio Manager Securities Owned by the Portfolio Manager (list each fund on its own line) Portfolio Manager Phil Nordhus SmallCap Value Fund none Brian Pattinson SmallCap Growth Fund none Brian Pattinson SmallCap Value Fund none Brian Pattinson SmallCap Blend Fund none
